DETAILED ACTION
This is in reference to communication received 08 April 2020. Claims 1 – 3, 8 – 15, 20 – 24 and 27 – 29 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 8 – 15, 20 – 24 and 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over of Whalin et al. US Publication 2011/0289142 in view Kramer et al. US Publication 2011/0093340 and Cohen US Publication 2003/0191673.

Regarding claims 1 and 13, Whalin teaches system and method for a web-based meeting event facility (Whalin, meetup.com), comprising: 
an offline activity support unit (Whalin, meetup.com) [Whalin, Fig. 27 and associated disclosure];
database for storing the registered information on the offline activity [Whalin, 0117, 0118];
a non-transitory computer-readable recording medium having stored thereon executable computer program [Whalin, 0151];
receiving a request for registration of a predetermined offline activity from a terminal device of a first user (Whalin, user is provided with capability to create meeting event, see upcoming meetings in Fig. 22) [Whalin, 0025, 0142, Fig. 22, and associated disclosure]; 
registering information on the offline activity according to the request for registration (Whalin, user may volunteer to create a new chapter as a volunteer organizer; meetings registered by a user (first user), see upcoming meetings in Fig. 22; furthermore, once the physical location is selected, each participant or potential participant may be notified of the next gathering and of the selected physical location (e.g. offline activity)) [Whalin, 0023, col. 15, lines 49 – 50, Fig. 22 and associated disclosure];
receiving a check-in request of a second user with respect to the registered information on the offline activity, wherein the check-in request of the second user includes information on the second user, wherein the check-in request of the second user includes information on the second user (Whalin, provide for a service where members (e.g. second user, third user etc.) can “check-in” to a meeting or event, that is, when a member gets to a location of a meeting or event thay could indicate they’ve arrived, such as through a smart phone and the like) [Whalin, 0199], and the information on the second user includes at least one of a facial photograph image of the second user, biographical information of the second user, and identification information of second user (Whalin, identifying information of David Pashman (e.g. second user); member information may include account information, personal information, name, user ID, … and the like) [Whalin, 0159, Fig. 31, and associated disclosure]; 
processing check-in of the second user with respect to the registered information on the offline activity (Whalin, a member may use …. An application for a mobile device, a laptop, and the like to “check-in” to a meeting or event. This may tell the system that they are at 
exposing a result of the check-in to a plurality of other (Whalin, after the user performs check-in, the application tells other people who are looking at the event page that the member is at the event) [Whalin, 0199];
Whalin does not explicitly recite exposing a result of the check-in to a plurality of others by providing statistics of biographic information (in view of at least applicant’s disclosure, para 0055]). However, Kramer teaches system and method for providing service to venues where people aggregate. Kramer teaches system and method for presenting the demographic of members at a venue [Kramer, 0666, Fig. 65 and associated disclosure]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Whalin by adopting teachings of Kramer to empower the venues to compete for desirable clientele based on reliable information while enabling the client to select a venue based on current information.
Whalin in view of Kramer teaches system and method further comprising:
exposing a result of the check-in to a plurality of other (Whalin, after the user performs check-in, the application tells other people who are looking at the event page that the member is at the event) [Whalin, 0199] , wherein the check-in result includes at least a part of the information on the second user and an icon for the second user are exposed with respect to the registered information on the offline activity (Kramer, members using hoozeware system may receive characteristics about the nightclubs (venue), as well as, information about the crowds in attendance at nightclubs, including crowd sizes, other demographics, attendee photos (icon), and the like) [Kramer, 0059], such that the biographical information of the second user is exposed by providing statistics of biographical information of a plurality of checked-in users who have checked-in with respect to the registered information of the offline activity, including the second user, or the identification information of the second user is indirectly exposed (Kramer, presenting ; and
Whalin in view of Kramer does not explicitly recite allowing a third user to carry out an online social activity with the second user. However, Cohen teaches system and method to connect and match user in an electronic dating service, and provides mechanism for compatible individuals (based on statistical processing) to communicate in real-time, provide a convenient way for individuals to keep track of those users with whom there was mutual attraction, and facilitates subsequent communication with them [Cohen, 0036]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Whalin in view of Kramer by adopting teachings of Cohen to provide a dating system (matchmaking system) that is convenient, easy to user, fast, private and effective.
Whalin in view of Kramer and Cohen teaches system and method further comprising:
allowing a third user among the plurality of other users to carry out an online social activity with the second user with reference to the check-in result by displaying the icon for the second user terminal device of the third user (Cohen, the summary may display key details of the user profile namely: Identity, age, geographic location, look attributes and a photograph (icon), and to make a check-in request with respect to the registered information on the offline activity in response to processing check-in of the second user with respect to the registered information on the offline activity, the third user having no online social activity with the second user prior to exposing the result of check-in to the plurality of users (Cohen, establish electronic communication between two users to allow the users to have a real-time communication, provide profile information about one user to the other) [Cohen, Fig. 1 and associated disclosure], and
wherein the check-in result is updated and exposed whenever an overall status of the check-in with respect to the registered information on the offline activity is changed 

Regarding claims 2 and 14, Whalin in view of Kramer and Cohen teaches system and method, wherein information on the offline activity includes information on a location base for the offline activity (Whalin, venue data may comprise venue location) [Whalin, col. 6, lines 18 – 20].

Regarding claims 3 and 15, Whalin in view of Kramer and Cohen teaches system and method, wherein the registered information on the offline activity further includes information on a description of the offline activity and information on check-in benefits (Whalin, sponsored advertisements my provide benefits to members of the group and the like (e.g. users who have checked-in)) [Whalin, 0147].

Regarding claims 8 and 20, Whalin in view of Kramer and Cohen teaches system and method for providing benefits to an account of the second user (Whalin, sponsored advertisement may help provide product to members of the group (i.e. benefits), provide benefits to members of the group (e.g. monetary benefit of by applying advertising revenue to the fee charged by organizer to the member users (see, Whalin, Fig. 20 which shown an example of the fee charged by the organizer, for which, it would have been obvious to one or ordinary skill in the art to apply advertising revenue towards these fees)). [Whalin, 0147]. 

Regarding claims 9 and 21, Whalin in view of Kramer and Cohen teaches system and method, wherein the benefits are redeemable certificates (Whalin, coupon for discounts at the selected at the selected venue; options for sponsorship programs, or check payments, money back options … ) [Whalin, 0129, 0166]. 

Regarding claims 10 and 22, Whalin in view of Kramer and Cohen teaches system and method to provide benefits to members of the group. Even though Whalin does not explicitly recite benefits to be cyber-properties (cyber-points). However, before the invention, it is old and known business practice known to one of ordinary skill in the art that cyber-properties (cyber-points) is also a form of monetary value which can be issued by an advertiser to a beneficiary (user recipient), wherein the received item of monetary value (cyber-points) can be redeemed by the beneficiary in exchange for receiving services. For example, miles (cyber-points) issued by a credit-card issuer to their card holder is redeemable in exchange for free travel with the earned miles associated airline. 
Therefore, it would have been obvious to one of ordinary skill in the art that benefits can also be provided as cyber-properties (cyber-points) to increase usage of the service provided by the service provider (Whalin, sponsored advertisement may provide products to members of the group) [Whalin, 0147] can be provided to the users by using Whalin in view of Kramer and Cohen teachings.
Therefore, Whalin in view of Kramer and Cohen teaches system and method, wherein the benefits are cyber-properties (Whalin, sponsored advertisement may provide products (cyber-properties aka cyber-points to members of the group) [Whalin, 0147]

Regarding claims 11 and 23, Whalin in view of Kramer does not explicitly recite charging fee for two users to communicate with each other, however, Cohen teaches charging fee for two users to communicate with each other.

Whalin in view of Kramer and Cohen teaches system and method for consuming cyber-points of the account of a third user at an online social activity with the second user (Cohen, monitoring he duration of the real-time communication between the users, deducting from the account an amount corresponding to the real-time communication duration) [Cohen, claim 18].

Regarding claims 12 and 24, as responded to earlier, Whalin in view of Kramer and Cohen teaches system and method to provide cyber-points (a unit with monetary value) corresponding to at least a part of the consumed cyber-points to an account of the second user (a unit with monetary value which is spent by the requesting party and earned by the requested party) [Whalin, Fig. 20 and associated disclosure].

Regarding claim 27, Whalin in view of Kramer and Cohen teaches system and method to instruct a terminal device of the third user to display an activation icon for carrying out the online social activity with the second user in response to processing check-in of the second user with respect to the registered information on the offline activity (Cohen, informing the selected person of the user’s identity, prompting the selecting person to accept or reject the data from the user (displaying of an activation icon), and if accepted, connecting the user with the person) [Cohen, 0080, Fig. 6 and associated disclosure] (Cohen, informing the selected person of the user’s identity, prompting the selecting person to accept or reject the data from the user, and if accepted, connecting the user with the person [Cohen, 0080, Fig. 6 and associated disclosure].

Regarding claims 28, Whalin in view of Kramer and Cohen teaches system and method, wherein the result of the check-in includes biographical information about the plurality of checked-in users including the second user, and the result of the check-in users indicationg the second user, and the result of the check-in is displayed without exposing the biographical information of each of the plurality of checked-in users  (Kramer, members using hoozeware system may receive characteristics about the nightclubs (venue), as well as, information about the crowds in attendance at nightclubs, including crowd sizes, other demographics, and the like) [Kramer, 0059].

Regarding claims 29, Whalin in view of Kramer and Cohen teaches system and method, the result of the check-in includes statistics on groups to which the plurality of checked-in users including the second user belongs, and the result of the check-in is displayed without exposing information about the group to which each of the plurality of checked-in users belongs (Kramer, members using hoozeware system may receive characteristics about the nightclubs (venue), as well as, information about the crowds in attendance at nightclubs, including crowd sizes, other demographics, and the like) [Kramer, 0059].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, applicant is arguing added limitations and newly added claims which are moot under new grounds or rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindsay et al. US Patent 8,462,160 teaches system and method for displaying demographic information of members in a forum (venue).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

May 3, 2021